Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/821,191 has a total of 11 claims pending in the application; there are 2 independent claims and 9 dependent claims, all of which are ready for examination by the examiner. 
The preliminary amendment to the Specification filed on 6/7/2020 is herein acknowledged and has been entered.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
The amendment to the drawings filed on 6/7/2020 is herein acknowledged. The drawings were received on 6/7/2020.  These drawings are accepted.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application filed on 3/18/2019 (Provisional 62/819,876).
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 5/28/2020 and 8/27/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
OBJECTIONS / FORMAL MATTERS / CORRECTIONS
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
As per claim 1, the limitations “multiplied by the value stored on the one of the plurality of lines corresponding to each of the analog input quantities” (lines 16-18) suggest the values referred to in lines (7-8) which recite “values that are to be stored” are stored in the one of the plurality of lines of memory 
For example, claim 1 may be amended to recite the following:
1. A multiport memory, comprising: a memory core containing memory cells arranged in a matrix having a plurality of lines, each line having a separate address; a digital port configured to: receive a first plurality of bits representing an address of one of the plurality of lines of memory cells; and receive a second plurality of bits representing values that are to be stored in the one of the plurality of lines of memory cells at the address represented by the first plurality of bits; store the values in the one of the plurality of lines of memory cells at the address represented by the first plurality of bits; and an analog port configured to: receive a plurality of analog input quantities, each input quantity corresponding to one of the plurality of lines of memory cells; and generate a plurality of analog output quantities, the plurality of analog output quantities being a sum of products of each of the analog input quantities multiplied by the value stored on the one of the plurality of lines corresponding to each of the analog input quantities.  
Independent claim 11 is objected to for the same reasons as independent claim 1.
Dependent claims 2-10 are objected for the informalities identified above with respect to claim 1.
Appropriate correction is required.
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Akimoto (US 2006/0181539) teaches “image signal storage means includes a memory cell array with memory cells disposed in matrix fashion, the memory cells being selected by respective select metal interconnects disposed in a row direction, and the digital image signal is inputted/outputted by respective signal metal interconnects disposed in a column direction while the analogue image signal generation means generates one unit of the analogue image signal on the basis of the digital image signal selected by not less than two lengths of the select metal interconnects, and outputted by not less than two lengths of the signal metal interconnects.” (par. 0024).
Mathuriya et al. (US 2019/0057304) teaches “A system to implement a neural network and execute analog operations associated with the neural network in SRAM on-chip processor memory circuitry is provided. The system may include: processor circuitry; analog to digital (A/D) conversion 
Peterson et al. (US 5,063,521) teaches “A random access memory (RAM) circuit is provided wherein an input signal matrix forming an identifiable original pattern is learned and stored such that a distorted facsimile thereof may be applied to generate an output signal matrix forming a replication of the original pattern having improved recognizable features over the distorted facsimile. The input signal matrix is logically divided into a plurality of predetermined subsets comprising a unique element of the input signal matrix and the elements in the neighborhood thereof. Each predetermined subset is quantized into a first digital address and applied at the address inputs of a memory circuit for retrieving data stored in the addressed memory location, while one signal of the predetermined subset is digitized and weighted and combined with the data retrieved from the addressed memory location for storage in the same addressed memory location. Next, a plurality of second digital addresses is generated including predetermined combinations of the first digital address perturbed at least one bit and sequentially applied at the address inputs of the memory circuit whereby the steps of digitizing and weighting one signal of the predetermined subset of the input signal matrix, combining the digitized and weighted signal with the data retrieved from the addressed memory location, and storing the combination back into the addressed memory location are repeated for the second digital addresses.” (Abstract).
ALLOWABLE SUBJECT MATTER
	Per the instant office action, the subject matter of claims 1-11 is allowed (once the correction to the informalities above are made).
	The reasons for allowance of independent claims 1 and 11 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combinations as a whole.
claims 2-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

CLOSING COMMENTS
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 16, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135